In an action between adjoining property owners, brought by one to enjoin a trespass by the other, plaintiff appeals from a final judgment, entered upon a *963stipulation of settlement, requiring the parties to execute certain grants of easement and respondent to pay appellant a specified sum of money, and from a resettled judgment. The notices of appeal bring up for review the order directing the entry of judgment pursuant to the aforesaid stipulation, and a decision denying appellant’s motion to set aside the aforesaid stipulation. Resettled judgment and order unanimously affirmed, with costs. No opinion. Appeal from original judgment dismissed, without costs. The original judgment has been superseded by the resettled judgment, from which appeal has been taken. (Safrin v. Friedman Hat Co., 276 App. Div. 853; Eletto v. Ziperstein, 275 App. Div. 946.) Appeal from decision dismissed, without costs. No appeal lies from a decision. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Ughetta, JJ.